Case 20-41308        Doc 21     Filed 03/10/20 Entered 03/10/20 09:27:20               Main Document
                                             Pg 1 of 1


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

                                                               )

 In re:                                                        )      Chapter 11
                                                               )

 FORESIGHT ENERGY, L.P., et al.,                               )      Case No. 20-41308-659
                                                               )

                                 Debtors.                      )


                                     ENTRY OF APPEARANCE
                                    AND REQUEST FOR SERVICE

           COMES NOW Mark V. Bossi of the law firm of Thompson Coburn LLP and hereby enters his

 appearance on behalf of the Ad Hoc First Lien Group, parties -in -interest herein. The undersigned

 requests that he be placed on the mailing matrix in the above case and be made a "special notice party" in

 the case. Further, pursuant to Bankruptcy Rule 2002(g), the undersigned hereby requests that all notices

 given or required to be given in this case and all papers served or required to be served in this case be

 given and served upon the undersigned attorney.

                                                   Respectfully submitted,

                                                   THOMPSON COBURN LLP

                                                   By   /s/ Mark V. Bossi
                                                        Mark V. Bossi, #37008M0
                                                        One US Bank Plaza
                                                        St. Louis, Missouri 63101
                                                        314-552-6000
                                                        mbossi@thompsoncobum.com

                                                   Attorneys for Ad Hoc First Lien Group




 7554657
